DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-16, 18 and 34-37, drawn to a diode.
Group II, claim(s) 19-27, 29, 30, 32 and 33, drawn to a transistor.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature of a diode region of the first conductivity type formed in a surface layer portion of the main surface of the semiconductor layer, as recited by claim 1 of Group I. Whereas, claim 19 of Group II requires a gate electrode facing the second conductivity type impurity region and the first conductivity type impurity region across a gate insulating film.

During a telephone conversation with attorney Brian D. Walker (37,751) on 10/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16, 18 and 34-37.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-27, 29, 30, 32 and 33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Response to Amendment/Claim Status
Claims 1-16, 18 and 34-37 are currently pending. Claims 1, 10 and 37 have been amended. Claims 17, 28 and 31 are now canceled. Claims 19-27, 29, 30, 32 and 33 are withdrawn. No new claims have been added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9-16, 18, 36 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Brunt et al (US 2016/0197201 A1, hereafter Van Brunt).

a semiconductor layer (230; ¶ [0063]) of a first conductivity type (n-type; ¶ [0063]) including SiC (silicon carbide; ¶ [0063]) and having a main surface (topmost horizontal plane);
a diode region (uppermost surfaces of 224/228; ¶ [0063]) of the first conductivity type (n-type; ¶ [0063]) formed in a surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (230);
a carrier trapping region (p-type pillar 226 as in 126; ¶ [0049] and [0063]) formed along (adjacent) a peripheral edge (end) of the diode region (uppermost surfaces of 224/228) in the surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (230) and including crystal defects (acceptors; ¶ [0049]) trapping majority carriers (electrons) inside the semiconductor layer (230);
a termination region (260; ¶ [0066]) of a second conductivity type (p-type; ¶ [0066]) formed in the surface layer portion (uppermost horizontal plane) of the main 
surface (topmost horizontal plane) of the semiconductor layer (230) such as to
 enclose (surround; FIG. 4) the diode region (uppermost surfaces of 224/228) and the carrier trapping region (226) as viewed in plan (FIG. 4); and
an electrode (topside metallization not shown; ¶ [0062]) formed on the main surface (topmost horizontal plane) of the semiconductor layer (230) and electrically 
connected (as in FIG. 2; ¶ [0053]) to the diode region (uppermost surfaces of 224/228);
wherein a depth (downward extension) of the carrier trapping region (226) is 

region (260).

Re claim 2, Van Brunt disclose the semiconductor device according to Claim 1, wherein the carrier trapping region (226) includes a first region (upper surface) positioned above (over) an intermediate region (center-line) positioned at a thickness-direction (vertically) intermediate portion (middle) of the semiconductor layer (230) in the semiconductor layer and a second region (lower surface) positioned below (under) the intermediate region (middle).

Re claim 3, Van Brunt disclose the semiconductor device according to Claim 1, wherein the carrier trapping region (226) has a crystal defect density (charge density NA of 226 as in 126 in FIG. 2; ¶ [0052] and [0056]) that is higher (¶ [0052] and [0056]) than a first conductivity type impurity density (charge density ND1 of 224/ND2 of 228 as in 124/128 in FIG. 2; ¶ [0052] and [0056]) of the semiconductor layer.

Re claim 4, Van Brunt disclose the semiconductor device according to Claim 1, wherein the carrier trapping region (226) has a higher (due to smaller area of 226; ¶ [0049]) specific resistance (R = (ρ x L)/A, where ρ: resistivity of SiC; L: thickness of 226; A: area of 226) than a specific resistance (R = (ρ x L)/A, where ρ: resistivity of SiC; L: thickness of 224/228; A: area of 224/228) of the semiconductor layer.



Re claim 7, Van Brunt disclose the semiconductor device according to Claim 1, wherein the carrier trapping region (226) includes a plurality of portions (FIG. 3) formed at an interval (spaced apart) along a thickness direction (from side 202 to side 204) of the semiconductor layer (230).

Re claims 9-11, Van Brunt disclose the semiconductor device according to Claim 1, further comprising: an electric field relaxation region (140; ¶ [0046] and [0062]) formed along the peripheral edge (end) of the diode region (uppermost surfaces of 224/228) in the surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (230) and relaxing an electric field (¶ [0055]) in the surface layer portion of the main surface of the semiconductor layer; wherein the electrode (not shown, but as in FIG. 2) is electrically connected to the electric field relaxation region (140); wherein the electric field relaxation region (140) includes the second conductivity type impurity region (p-type; ¶ [0055]) and forms a pn junction portion (p-140/n-224/228) with the diode region (uppermost surfaces of 224/228); and wherein the electric field relaxation region (140) includes crystal defects (p-type dopants; ¶ [0055]) selectively introduced into the surface layer portion (uppermost horizontal plane) of the main surface (topmost horizontal plane) of the semiconductor layer (230).


Re claims 15 and 16, Van Brunt disclose the semiconductor device according to Claim 9, wherein the semiconductor layer (230) is an epitaxial layer (¶ [0061]; [0064] and [0066]); and further comprising: a semiconductor substrate (SiC 210; ¶ [0053]; [0063] and [0076]) of the first conductivity type (n-type; ¶ [0053] and [0076]); wherein the semiconductor layer (230) is formed on the semiconductor substrate (210).

Re claim 18, Van Brunt discloses the semiconductor device according to Claim 1, wherein a voltage drop occurring in the semiconductor layer (230) is not less than 100 V and not more than 30000 V (3.3 kV; ¶ [0074]); and because the structure of Van Brunt is substantially identical, it would be expected to perform substantially identical to the 

Re claim 36, Van Brunt discloses the semiconductor device according to Claim 1, wherein the electrode (not shown; ¶ [0062]) forms a Schottky junction (¶ [0053]-[0055]) with the diode region (uppermost surfaces of 224/228).

Re claim 37, Van Brunt discloses the semiconductor device according to Claim 1, wherein the crystal defects (acceptors) of the carrier trapping region (226) are formed by factors (implant angle; ¶ [0048]-[0049] and [0078]-[0080]) other than trivalent elements (Al; ¶ [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Van Brunt in view of Ghandi et al (US 9,704,949 B1-prior art of record, hereafter Ghandi).
Re claim 6, Van Brunt discloses the semiconductor device according to Claim 1, but fails to disclose wherein the carrier trapping region (226) is floated in an interior of the semiconductor layer (230).
However,
Ghandi discloses in FIG. 3 a semiconductor device comprising: a floated carrier trapping region (26; col. 6, lines 33-41).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Van Brunt such that the carrier trapping region (226) is segmented and floated in an interior of the semiconductor layer (230) as disclosed by Ghandi in order to form charge-balanced devices demonstrate reduced drift layer resistance and thus reduced conduction losses per unit area (Ghandi; col. 1, lines 11-17).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Van Brunt in view of Kocon (US 2004/0256690 A1).
Re claim 8, Van Brunt discloses the semiconductor device according to Claim 1.
But, Van Brunt fails to disclose the semiconductor device further comprising: an insulator embedded in the surface layer portion of the main surface of the semiconductor layer; wherein the carrier trapping region is formed along the insulator in the semiconductor layer.

However,
Kocon discloses in FIG. 3 the semiconductor device comprising: an insulator (308; ¶ [0045]) embedded in a surface layer portion (upper part of 352; ¶ [0047]) of a main surface (352; ¶ [0047]) of a semiconductor layer (304; ¶ [0044]); wherein a carrier trapping region (312; ¶ [0045]) is formed along (adjacent) the insulator (308) in the semiconductor layer (304).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Van Brunt to include the insulator embedded in the surface layer portion of the main surface of the semiconductor layer of Kocon, such that the carrier trapping region (of Van Brunt) is formed along the insulator in the semiconductor layer in order to augment the devices breakdown voltage (Kocon; ¶ [0047]).
  
 
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Van Brunt in view of HASEGAWA et al (US 2014/0184303 A1-prior art of record, hereafter Hasegawa).
Re claims 34 and 35, Van Brunt fails to disclose the semiconductor package (200) comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire such as to expose a portion of the lead terminal; and an inverter comprising: a first wiring connected to a high voltage side of a power supply; a second wiring connected to a low voltage side of the power supply; an arm circuit connected between the first wiring and the second wiring and including a plurality of the semiconductor devices according to Claim 1 that are serially connected; and an output wiring connected to a connection portion of the plurality of semiconductor devices in the arm circuit.

	However,
Hasegawa discloses in FIGS. 1 and 2 a semiconductor device comprising an inverter comprising: an island (die pad P1; ¶ [0050]); a lead terminal (LT2/T1; ¶ [0050]) arranged at a periphery (edge) of the island (P1); a semiconductor device according to Claim 1 (power devices 1-3/7-9; ¶ [0045]) that is mounted on the island (P1); a lead wire (line 17; ¶ [0041]) electrically connected the lead terminal (P1) and the semiconductor device (1-3/7-9); and a sealing resin (resin package, RP; ¶ [0044]) sealing the island (P1), the lead terminal (LT2/T1), the semiconductor device (1-3/7-9) 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device structure of Van Brunt in a module comprising: an island; a lead terminal arranged at a periphery of the island; the semiconductor device according to Claim 1 that is mounted on the island; a lead wire electrically connected the lead terminal and the semiconductor device; and a sealing resin sealing the island, the lead terminal, the semiconductor device and the lead wire such as to expose a portion of the lead terminal; and an inverter comprising: a first wiring connected to a high voltage side of a power supply; a second wiring connected to a low voltage side of the power supply; an arm circuit connected between the first wiring and the second wiring and including a plurality of the semiconductor devices according to Claim 1 that are serially connected; and an output wiring connected to a connection portion of the plurality of semiconductor devices in the arm circuit as disclosed by 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Also, the applicant’s arguments with respect to claim 19 are moot because the claim is now withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892